Citation Nr: 1435112	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by nausea including as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by dehydration including as due to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic disability manifested by night sweats including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from November 1990 to May 1991.  The Veteran also had more than 30 years of service with a Reserve/National Guard Component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2005 and January 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  In November 2011, April 2013, and November 2013, the Board remanded the above issues for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran does not have an undiagnosed illness manifested by nausea or that he has been diagnosed with a chronic disability manifested by nausea other than his already service connected dizziness at any time during the pendency of his appeal.

2.  The most probative evidence of record shows that the Veteran does not have an undiagnosed illness manifested by dehydration or that he has been diagnosed with a chronic disability manifested by dehydration at any time during the pendency of his appeal.

3.  The most probative evidence of record shows that the Veteran does not have an undiagnosed illness manifested by night sweats or that he has been diagnosed with a chronic disability manifested by night sweats at any time during the pendency of his appeal.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by nausea including as due to an undiagnosed illness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2013).

2.  A chronic disability manifested by dehydration including as due to an undiagnosed illness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2013).

3.  A chronic disability manifested by night sweats including as due to an undiagnosed illness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the pre-adjudication letters the RO sent the Veteran in December 2008, March 2009, September 2009, and October 2009 as well as the post-adjudication letters the RO/AMC sent the claimant in January 2012 and May 2013 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2014 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, reserve component records, service personnel records, and his post-service records including all of his records from the Memphis VA Medical Center in substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was provided with VA examinations in November 2009, November 2011, and December 2013.  An addendum was also obtained to the December 2013 VA examination in January 2014.  The examinations and addendum, when taken together, are adequate to adjudicate the claims and substantially comply with the Board's remand directives as set out below.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in his electronic VA files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

In this case, a definitive medical opinion was obtained in December 2013 as requested in the Board's November 2013 Remand, at which time the VA examiner specifically opined that the complaints at issue do not represent an undiagnosed illness or medically unexplained chronic multi-symptom illness.  It was explained the night sweats and nausea were a result of medications for non-service connected disability, and that the dehydration was occasioned by the Veteran's non-service connected colon cancer.  This medical opinion is not contradicted by any other medical opinion of record.  Thus, there is no basis for concluding these complaints are related to service for purposes of awarding VA compensation benefits.  [In this regard, it also was indicated in the December 2013 report, as well as in the report of a November 2009 VA examination, that the nausea could be a symptom of the Veteran's service connected dizziness, but this likewise precludes a separate award of service connection for it, as that would constitute evaluating the same disability under various diagnoses, a practice to be avoided.  38 C.F.R. § 4.14.]  

Significantly, neither the Veteran nor any of the individuals who provided statements in support of his claims are shown to possess any medical expertise as would render them competent to offer a probative opinion on disease or disability etiology.  See Davidson, supra.  Accordingly, the adverse medical opinions are accorded greater probative value.  Because the most probative evidence fails to link the claimed disabilities to service, a basis upon which to establish service connection has not been presented, and the appeal is denied.  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic disability manifested by nausea including as due to an undiagnosed illness is denied.

Service connection for a chronic disability manifested by dehydration including as due to an undiagnosed illness is denied.

Service connection for a chronic disability manifested by night sweats including as due to an undiagnosed illness is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


